AMENDMENT #6 TO THE AUTHORIZED DISTRIBUTOR MARKET PRICE
AGREEMENT DATED AS OF JULY 1ST, 1993, BY AND BETWEEN:

FUTURE ELECTRONICS INC. (“Future”)

-and-

SIPEX CORPORATION (“Sipex”)

WHEREAS Sipex and Future have entered into an Authorized Distributor Market
Price Agreement dated as of the 1st day of July 1993 (the “Agreement”);

WHEREAS the Agreement was first amended by an amendment dated as of the 1st day
of October 2002 (the “First Amendment”), whereby the Term of the Agreement was
extended and Future was designated as Sipex’s exclusive distributor for North
America and Europe for the term set forth therein;

WHEREAS the Agreement was subsequently amended through Addendum “A”, executed by
Future on February 7, 2003, and by Sipex on February 12, 2003 (the “Second
Amendment”);

WHEREAS the Agreement was subsequently amended through Addendum “B”, executed by
Future on August 26, 2003, and by Sipex on August 29, 2003 (the “Third
Amendment”);

WHEREAS the Agreement was subsequently amended on September 15th, 2003, through
Amendment #3 to the Agreement, (the “Fourth Amendment”);

WHEREAS the Agreement was subsequently amended on April 25, 2006, through
Amendment #4 to the Agreement, (the “Fifth Amendment”);

WHEREAS Future and Sipex (collectively, the “Parties” and individually, each a
“Party”) wish to further amend the Agreement, through this Amendment #6 (this
“Amendment”) as set forth hereafter;

WHEREAS Sipex and Future have determined that it is mutually advantageous to
extend the term of their business relationship, under the terms set forth
herein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE PARTIES AGREE AS
FOLLOWS:



1.   Extension of Term. The Term of the Agreement and the exclusivity granted to
Future, as per the First Amendment, are hereby extended to October 1, 2009.

SA



2.   Continuation of Programs. Future agrees and covenants to continue,
throughout the Term, as extended hereby, the implementation of focused
marketing, sales and engineering initiatives aimed at enhancing sales of Sipex
products by Future.



3.   Precedence. This Amendment has precedence over and supersedes any
inconsistent provisions of the Agreement, of the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment or Fifth Amendment, and any present
or future course of dealing between Sipex and Future, as the case may be.



  4.   Term. This Amendment shall come into effect as of the date hereof and
shall remain in effect until the end of the Term, as extended pursuant to
Section 1 hereof.



  5.   Complete Agreement. This Amendment, the Agreement, the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment and Fifth Amendment
constitute the complete agreement of the Parties in respect of the subject
matter hereof. It can only be amended by way of a written instrument duly
executed by authorized signing officers of both Parties. No course of dealing
shall take precedence over, or be deemed to amend or modify the express terms of
this Amendment. The tolerance or silence of a Party, in respect of any breach or
departure from the express terms hereof by the other Party shall not constitute
a consent to such breach or departure or a waiver of such breach or of any
subsequent breach of the same or other term or condition of this Amendment.



  6.   Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the Province of Quebec, and all disputes
arising hereunder shall be resolved in the manner and before the forums defined
in the Agreement.



  7.   Headings. Captions and headings are incorporated for ease of reference
only and shall have no incidence upon the construction of this Amendment, or the
nature and/or scope of the rights and obligations of the Parties. Capitalized
terms shall have the meaning ascribed to such terms in the Agreement or in the
subsequent instruments referenced herein.

SA

2

All other terms and conditions to the Distributor Agreement dated July 1st, 1993
between Sipex Corporation and Future Electronics Inc., as amended pursuant to
the subsequent instruments referenced herein, shall remain unchanged.

WHEREFORE THE PARTIES HAVE EXECUTED THIS AMENDMENT, AS OF THE 22nd DAY OF
September 2006.

     
FUTURE ELECTRONICS INC.
  SIPEX CORPORATION
 
   
/s/Sam Abrams
     
Per: Sam Abrams
Sep 27 2006
  /s/ Ralph Schmitt
     
Per: Ralph Schmitt



3

